DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 28, 2022.  Claims 1-18 are cancelled.  Claims 19, 20, 26-28, 33, and 34 were amended.  Claims 39-48 were added.  Claims 19-48 are pending.
The objection to claim 26 set forth in the last office action (mailed 3/28/2022) is withdrawn due to the amendment received June 28, 2022.
The rejection of claims 26-28 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the last office action (mailed 3/28/2022) is withdrawn due to the amendment received June 28, 2022.
The rejection of claims 22-25, 27-30, and 34-38 under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2003/0031893 A1) set forth in the last office action (mailed 3/28/2022) is withdrawn due to the amendment received June 28, 2022.
The rejection of claims19-25, 27-33, and 35-38 under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2015/0337197 A1) set forth in the last office action (mailed 3/28/2022) is withdrawn due to the amendment received June 28, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 26 recites “wherein the substituent S1, the substituent S2 comprises a solubilizing structural element or a crosslinkable group”.  The phrase is unclear with respect to whether both of S1 and S2 are required to be a solubilizing structural element or a crosslinkable group.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 34, 40-44, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2015/0337197 A1).
With respect to independent claims 34 and 40, Jatsch teaches an electronic device with at least one compound according to the invention (see par. 65).   Preferred compounds include the following indenocarbazole compounds (see par. 48 for the below compounds and see also further shown compounds):

    PNG
    media_image1.png
    249
    251
    media_image1.png
    Greyscale
 (pg. 11) 
    PNG
    media_image2.png
    224
    193
    media_image2.png
    Greyscale
 (pg. 12).
The  above shown compounds each show a pyrimidine and the group is substituted with two biphenyl groups with different binding configurations.  The above two compounds are positional isomers of one another.
While it is not seen where an example mixture of the two materials is set forth, Jatsch clearly teaches at least one compound according to the invention (see par. 65).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both of the above materials in combination for the same functional purpose.  One would expect to achieve a composition of two materials having a function for a device as desired with a predictable result and reasonable expectation of success.  Furthermore, MPEP 2144.06 sets forth, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  
Regarding claims 34 and 40, solvent may be used (see par. 62) and a specifically mentioned solvent includes at least methyl benzoate or NMP (see par. 61).  While it is not seen where an example mixture of the two materials discussed above in combination with a solvent is shown, Jatsch clearly teaches at least one compound according to the invention (see par. 65) and also teaches formulations for deposition from solvent based mixtures (see par. 61-62).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a formulation of disclosed solvent and a mixture of compounds, because Jatsch teaches a formulation may be made in order to deposit a layer of a device including the functional materials.  One would expect to achieve a suitable formulation including a solvent within the disclosure of Jatsch with a predictable result and a reasonable expectation of success.
	Regarding claims 20 and 41, the formula (1) materials taught by Jatsch may be used for matrix (host) material (see par. 47).  
	Regarding claims 40 and 42, at least the above shown compounds (from page 11 and page 12) include an indenocarbazole structure.
	With respect to claims 43, 44, 47, and 48, specifically mentioned solvent includes at least butyl benzoate or NMP among others (see par. 61).  
	
Claims 19-42, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. (US 2014/0197389 A1).
With respect to claims 19, 34, 36, 40, Adamovich et al. discloses organic light emitting devices having a multi-component organic electroluminescent layer (see abstract).  Specific compounds that may be selected as wide band gap host compounds include at least the following (see par. 38): 

    PNG
    media_image3.png
    157
    354
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    145
    286
    media_image4.png
    Greyscale
.
The above two materials are positional isomers of one another.  While it is not seen where an example mixture of the above two materials is set forth or a mixture of further isomeric pairs of disclosed “wide band gap” compounds of par. 37, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use isomer wide band gap compounds in combination for the same functional purpose.  One would expect to achieve a composition of two materials having a function for a device as desired with a predictable result and reasonable expectation of success.  Furthermore, MPEP 2144.06 sets forth, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
	With respect to claim 21, at least the above two compounds (see par. 38) are considered as “carbazoles”  and/or “dibenzothienes”.
	With respect to claim 22, at least the above two compounds (see par. 38) comprise the same substituent carbazole.
	With respect to claim 23, the carbazoles bond to the central dibenzothiophene core at different locations between the above two compounds (see par. 38).
	With respect to claim 24, wide band gap compounds as taught by Adamovich may include moieties such as the following that may be considered “constitutional isomer” groups (see par. 37)

    PNG
    media_image5.png
    98
    295
    media_image5.png
    Greyscale

where the first shown group comprises three linking para-bonded groups versus the meta-bonded terphenyl of the second group.
	With respect to claims 20, 25 and 35, since at least the molecules shown above (see par. 35, 38) are considered to be “wide band gap” host materials, the substituents are considered to meet the requirement of “host material” groups or “wide band gap” groups. (See also par. 37.)
	With respect to claim 26, Adamovich teaches substituents be included to enhance ability to undergo solution processing (see par. 30) per a “solubilizing structural element”.   See also par. 36 that discusses “The wide band gap host compound is preferably capable of mixing well with the other components of the emissive layer” per a solubilizing structural element.
	With respect to claims 27-28, the above two compounds include at least carbazole (see par. 38) per claim 17 and see also groups discussed in par. 37 for wide band gap compounds, which include triphenylene, phenanthrene, and fluorene among others per claim 28.
Regarding claim 29, the two isomer materials shown above only differ in the bonding pattern of the carbazole groups and would appear to meet the similarity property required by claim 29, but the reference does not expressly state a Tanimoto calculation.  Furthermore, additional isomer pairs are within the teaching of wide band gap materials in par. 37.  The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 30, it would have been obvious to use the compounds suitable for the same purpose (such as shown above and combinations of isomer pairs within the teaching of compounds in par. 37)  in any ratio amount including the claimed ratio range, because one would expect a mixture of materials for the same purpose of any combination amount to provide the desired function.
Regarding claims 31 and 33, emitter compounds are taught to be included in the light emitting layer mixtures (see par. 43-44 and Table 3 at page 14).
Regarding claim 32, dendrimer substituents may be included on materials for the functional layer of the device (see par. 30).
Regarding claims 34, 36, and 40, the materials for a light emitting layer may be formed from a solution (see par. 30).
Regarding claim 37, Adamovich et al. incorporates by reference US 2004/0209115 (see Adamovich par. 37), which teaches coupling reactions for forming wide band gap materials (see par. 142-151 of US 2004/0209115).
Regarding claim 38, Adamovich et al. forms an organic electroluminescent element (see abstract, par. 28, 31, 32).
Regarding claim 39, the wide band gap host material(s) are in combination with at least emitters (see par. 30, 35-39).  
Regarding claims 40-42, at least the above two wide band gap materials shown comprise dibenzothiophene and carbazole (see par. 37-38).
Regarding claims 45 and 46, Adamovich teaches forming wide band gap host compounds with a band gap of 2.5 eV or 3.0 eV (see par. 36-38).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. 
On page 11 of the remarks, applicant states amended claim 19 requires features not taught by Jatsch, but there is no specific argument with respect to the teachings of Jatsch.  Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to the argument over claim 34 on page 11 and over claim 40 on page 12 of the remarks, applicant mentions the previous rejection over Xie, but no specific argument is set forth with respect to the obviousness rejection over Jatsch.  Specifically claimed solvents are discussed in the Jatsch reference as described in the rejection over Jatsch in this office action.
Applicant mentions the original disclosure sets forth beneficial results in the examples of the Tables, but the examples are directed to very specific materials, ratios and combinations.  None of the claims are as limited in scope.  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen, D.Y., Liu, W., Zheng, C.J., Wang, K., Li, F., Tao, S.L., Ou, X.M. and Zhang, X.H., 2016. Isomeric thermally activated delayed fluorescence emitters for color purity-improved emission in organic light-emitting devices. ACS Applied Materials & Interfaces, 8(26), pp.16791-16798.
The reference teaches making thermally activated delayed fluorescence emitter isomeric compounds to improve color purity of the emitters (see abstract).  The reference is considered relevant to the art of the endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786